Citation Nr: 1600480	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-02 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for an eye disorder, to include glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1971 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefits sought on appeal.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Los Angeles, California.

The Veteran requested a hearing on his October 2011 substantive appeal, and the Board scheduled him for a Board hearing in August 2015.  He failed to appear for the scheduled hearing, however, and his hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2015).


REMAND

The Veteran contends that he experiences an eye disability and obstructive sleep apnea that began in or are directly related to his time in service.  Specifically, he states that he was routinely tested in service for glaucoma, which he claims to have now developed.  He has also stated that although he was not diagnosed in service for obstructive sleep apnea, he experienced symptoms while on active duty that have continued to the present.  In particular, he has submitted multiple statements in which he claims to have experienced trouble sleeping since service, including symptoms of dizziness and fatigue for which he initially sought service connection in 1994.  He has also reported that his daughter and ex-wife complained of his snoring while he was still on active duty, that he was so tired after service that he had to take caffeine pills to stay awake at his job, and that he often fell asleep at stop lights and had a car accident in 1991 which he attributed to sleep problems.

Service treatment records reflect that the Veteran was seen on multiple occasions for what was identified as a "suspicious cup/disc ratio" in August 1981; this was viewed as a warning factor for glaucoma, for which the Veteran was regularly checked while on active duty.  However, despite findings of "deep cupping" and borderline intraocular pressure, no diagnosis of glaucoma was assigned during service.  The Veteran was diagnosed with myopic astigmatism.  At his August 1993 separation report of medical history, the Veteran responded "No" when asked if he had trouble sleeping, although he did report dizziness.  The examiner noted that he wore glasses to correct his vision and stated that his complaints of dizziness and lightheadedness were due to anemia and peptic ulcer disease, for which he had been treated on two occasions in 1993.  At his separation report of medical examination, he was found to have no eye or sleep disorders.  

Post-service treatment records reflect that the Veteran continues to be followed for eye complaints; in December 2005, the assessment was glaucoma.  In February 2007, the Veteran was diagnosed with "preglaucoma," with a provisional diagnosis of glaucoma assigned.  At later optometric visits in 2010 he was noted to have "suspected" glaucoma due to "large optic nerve cupping," but despite the ongoing treatment for eye complaints, it is unclear whether the Veteran in fact currently experiences glaucoma.  He has, however, continued to be followed for myopia, astigmatism, and presbyopia.  In addition, the Veteran was first seen in 2000 for complaints of loud snoring and trouble sleeping for the previous year.  No diagnosis was assigned at that time.  He was again seen in February 2003 for complaints of feeling tired and having trouble sleeping; however, again no diagnosis was assigned.  Following further complaints, he was diagnosed with obstructive sleep apnea in April 2004 and continues to be followed for the disorder.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms in service or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of an ophthalmological disability such as glaucoma, or a disability such as obstructive sleep apnea that requires medical testing to diagnose.  Id.

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed eye disorder and obstructive sleep apnea.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for an eye disorder, to include glaucoma, and obstructive sleep apnea.  38 U.S.C.A. § 5103A (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiners.  

Eye disorders-The VA examiner-a qualified ophthalmologist-must review the claims file, examine the Veteran, and assign a diagnosis for each eye disorder he currently experiences.  The examiner must specifically state whether the Veteran currently experiences glaucoma.  If no glaucoma is found to be present, the examiner must reconcile that finding with the December 2005 assessment of glaucoma.

For each such eye disorder found on examination, the examiner must provide the following opinions:

(a) Whether it is a congenital defect, a congenital disease, or neither.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and/or worsening.)

(b) For each eye disorder found to be a congenital defect, the examiner must opine whether any other non-congenital defects of the eye represent superimposed diseases or disorders of that congenital defect.  If so, the examiner should discuss whether such superimposed disease or disorder began during military service, or if present prior to service, was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by service.

(c) For each eye disorder found to be a congenital disease, the examiner must opine whether it first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active service.

(d) For each eye disorder found to be neither a congenital defect nor disease, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder first began during or is otherwise the result of military service, or whether the disorder is a superimposed disease to a congenital defect.

In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the in-service diagnosis of myopic astigmatism and the multiple post-service diagnoses of eye disabilities, including the diagnoses of "preglaucoma" and the provisional diagnoses of glaucoma.  The examiner must also discuss the Veteran's contentions concerning the in-service onset of eye symptoms in the context of any negative opinion.

Obstructive sleep apnea-The VA examiner must review the claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his currently diagnosed sleep apnea began in or is otherwise etiologically linked to service.  The Veteran's contentions that symptoms of sleep apnea first manifested in service and have continued to the present must be discussed in the context of any negative opinion.

The examiners must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiners' opinions.

2.  After undertaking any other appropriate development, the AOJ must re-adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any benefit remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


